Abatement Order filed October 15, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00063-CR
                                   ____________

                        LANG YEN NGUYEN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 331st District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-DC-15-500273

                            ABATEMENT ORDER

      Appellant was convicted of continuous sexual abuse of a child (count 1), two
counts of aggravated sexual assault of a child (counts 8 and 9), and two counts of
sexual assault of a child (counts 2 and 3). Appellant filed a notice of appeal for the
cause, which includes five judgments of conviction. Appellant’s appointed counsel
Kenneth G. Mahaffey filed a single brief on appeal, which challenged count 1, the
conviction for continuous sexual abuse of a child. Appellant did not raise any issues
challenging the convictions for aggravated sexual assault of a child or sexual assault
of a child (counts 2, 3, 8, and 9).

      Because Mahaffey has not raised any issues challenging the convictions for
aggravated sexual assault of a child or sexual assault of a child, or otherwise
followed the procedures set forth in Anders v. California, 386 U.S. 738, 742–44
(1967), absent a prior agreement between appellant and Mahaffey to only appeal
count 1, Mahaffey has deprived appellant of effective assistance of counsel. No such
agreement is part of the appellate record. If such an agreement exists, then appellant
can move to dismiss the appeals of the convictions for aggravated sexual assault of
a child and sexual assault of a child (counts 2, 3, 8, and 9). See Tex. R. App. P.
42.2(a).

      Unless appellant moves to dismiss pursuant to Rule 42.2(a), to provide
appellant with effective assistance of counsel on appeal, we ORDER Mahaffey to
file an amended brief in compliance with the appellate rules and, if necessary,
Anders. The motion to dismiss or amended brief is due in this court by November
8, 2019.

      The appeal is ABATED, treated as a closed case, and removed from this
court’s active docket. The appeal will be reinstated on this court’s docket after either
a motion to dismiss or the amended brief is filed. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion.



                                               PER CURIAM



Panel consists of Justices Wise, Zimmerer, and Spain.